Citation Nr: 1608289	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-01 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for chronic myeloid leukemia (CML), to include as due to exposure to herbicides.


REPRESENTATION

The Veteran represented by:     Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to March 1970, including service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).

In October 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record

In May 2015, the Board issued a decision denying the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in July 2016, the Court vacated and remanded the Board's decision for compliance with the instructions in the Joint Motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2013 VA examination, the VA examiner concluded that the Veteran's CML was less likely than not incurred in or caused by Agent Orange exposure because CML is not a presumptive condition from Agent Orange exposure and a literature search conducted on Agent Orange presumptive conditions does not list CML as an associated disability from exposure to herbicides such as Agent Orange.  The Joint Motion for a Remand and Court Order determined that this opinion was inadequate because it discussed only those diseases that are presumptively caused by herbicide exposure. See 38 C.F.R. § 3.303(e).  Although CML is not a disease presumptively related to herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994).  Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Accordingly, the Board has determined that the Veteran receive a new VA examination that addresses whether the Veteran's CML is the direct result of service irrespective of whether it is a § 3.303(e) disease or not.  

VA is obligated to obtain records of the Social Security Administration if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  A May 2007 treatment note indicated the Veteran experienced an adverse reaction to a medication while at a Social Security Administration office.  It is unclear whether the Veteran has filed a claim for disability benefits, but if so, the Board has determined that the records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  Accordingly, the Veteran should be asked if he has filed for disability benefits and if the Veteran replies in the affirmative, VA should obtain these records.  In addition, a complete set of VAMC records from March 2013 to the present should be requested to ensure that the Board has all relevant VAMC records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics from March 2013 to the present.   

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  Ask the Veteran whether he has filed a disability benefits claim with the Social Security Administration.  If the Veteran has filed a disability benefit claim, request records from the Social Security Administration pertinent to the Veteran's claim and/or award of Social Security Administration disability benefits. 

All efforts must be documented and associated with the file. Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

3.  After the record development is completed, provide the Veteran with a VA examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  

The examiner is asked to determine whether it is at least as likely as not (50 percent probability or more) that the CML disability began in service, was caused by service, or is otherwise related to service, to include whether the Veteran's CML is related to herbicide exposure.

A complete rationale for any opinion offered should be provided.

4.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

